DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
The Amendment received May 19, 2022 has been entered. 
The Terminal Disclaimer received and approved May 19, 2022 is acknowledged.
The Applicant contends that the Amendment and Terminal Disclaimer overcome the rejections set forth in the November 26, 2021 Non-Final Rejection. This argument is persuasive and the rejections are withdrawn.

Allowable Subject Matter
Claims 1-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, does not disclose or suggest the claimed solid-state energy harvester of Claims 1 or 16, or the method of making a solid-state energy harvester of Claim 17, including the structure wherein a first current collector comprising a conductor; a first layer comprising a first transition metal suboxide, and a solid-state electrolyte (SSE) wherein the first layer is an anode and in contact with the current collector; a second layer comprising an admixture of a second transition metal suboxide, and a lanthanide oxide or dioxide, wherein the admixture forms an SSE and is in contact with the first current collector; and a third layer comprising a third transition metal suboxide, wherein the third layer is a cathode and is in contact with the second layer, and a second current collector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729